DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indicated allowability of claim 3 is withdrawn.  Rejection follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAUL et al. (7,235,761; hereinafter Maul).
Regarding claim 1, Maul teaches a fixing device (figure 2) comprising: a fixing belt 60 configured to heat a sheet; a heater holding member 134, 136 configured to guide the fixing belt 60 such that the fixing belt 60 can peripherally rotate, the heater holding member 134, 136 holding a heater 59 that heats the fixing belt 60; and a belt holding member 62 that is fixed in position with respect to a conveyance path of the sheet and holds an end portion of the fixing belt in a rotation axis direction of the fixing belt 60 such that the fixing belt 60 can peripherally rotate, wherein the belt holding member 62 includes an engaging portion 156, 158, and the heater holding member 134, 136 includes an engaged portion 142, 144 that is engaged with the engaging portion 156, 158 to restrict a movement of the belt holding member 62 with respect to the heater holding member 134, 136; wherein the projection portion projects in a direction perpendicular to a rotation axis of the fixing belt, and the recessed portion is 
Regarding claim 8, an image forming apparatus (figure 1) comprising: the fixing device (figure 2) discussed above; and an image forming portion configured to form a toner image on a sheet.
Maul does not teach the claimed configurations for the engaging portion and the engaged portion.  Maul teaches that the engaging portion is a recess and the engaged portion is a protrusion, regarding claims 2 and 5-8.
Regarding claim 2, the engaging portion 156, 158 is a projection portion and the engaged portion 142, 144 is a recessed portion (shown in figure 4, hook portions 146, 148 inserts into these recessed portion).
Regarding claim 5, the engaging portion is a hook portion 156, 158 that extends in the rotation axis direction of the fixing belt 50 and bends in a direction perpendicular to the rotation axis direction. 
Regarding claim 6, the heater holding member further includes a guide portion 160, 162 that guides the hook portion 156, 158 to the engaged portion (shown in figure 4). 
Regarding claim 7, the guide portion is 160, 162 inclined at an acute angle with respect to the direction perpendicular to the rotation axis direction of the fixing belt (best shown in figure 4, a horizontal plane position through the axis of the fixing belt would intersect).
Regarding the teaching of Maul, it is obvious that reversing the projection and the recess would be functional equivalent since the function of the projection and recess would not change. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to reverse connecting parts in the structure of Maul to obtain a functional equivalent connection while providing a heater securing unit for a fixing device.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites the fixing device according to claim 1, further comprising: a stay sheet-metal that reinforces the heater holding member, wherein the belt holding member further includes a stay sheet-metal holding portion that holds the stay sheet-metal such that the stay sheet-metal is fastened to the heater 
Claim 9 is allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka (US 20140186078 A1) and Imaiuzumi (US 9,031,447 B2) teach heater holding members for image forming devices.
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered.  Upon review of the applied reference and the newly cited references discovered during an update search, the allowability of the limitations of claim 3 is withdrawn. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG